


EXHIBIT 10.29

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND RATIFICATION OF LOAN DOCUMENTS

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND RATIFICATION
OF LOAN DOCUMENTS dated as of August 18, 2008 (this “Second Amendment”) is
entered into by and between RBS CITIZENS, NATIONAL ASSOICATION, successor by
merger to Citizens Bank of Massachusetts, a national banking association with a
principal place of business at 28 State Street, Boston, Massachusetts 02109
(together with its successors and assigns the “Bank”), and HITTITE MICROWAVE
CORPORATION, a Delaware corporation with a principal place of business at 20
Alpha Road, Chelmsford, Massachusetts 01824 (the “Borrower”).

 

WHEREAS, the Bank and the Borrower entered into an Equipment and Commercial
Revolving Line of Credit Agreement dated as of September 30, 2001 (as amended by
various amendments, including the First Amendment to Equipment and Commercial
Revolving Credit Agreement and Ratification of Loan Documents dated as of
June 25, 2003 and the Second Amendment to Equipment and Commercial Revolving
Credit Agreement and Ratification of Loan Documents dated as of July 7, 2004,
collectively the “Original Credit Agreement”) pursuant to which the Bank
extended to the Borrower (i) a revolving line of credit facility in the original
principal amount of Four Million Dollars ($4,000,000.00) (the “Revolving
Credit”) and (ii) an equipment line of credit in the original principal amount
of Four Million Dollars ($4,000,000.00) (the “Equipment Credit”); and

 

WHEREAS, the Bank and the Borrower entered into an Amended and Restated Credit
Agreement dated as of July 31, 2006 (as the same may be amended, modified,
extended or replaced from time to time, including by the First Amendment (as
defined below) and this Second Amendment, the “Amended and Restated Credit
Agreement”), pursuant to which, among other things, the parties agreed to
(i) eliminate the Equipment Credit, (ii) increase the amount available under the
Revolving Credit to Thirty Million Dollars ($30,000,000.00) evidenced by a
Revolving Credit Note in the original principal amount of $30,000,000.00 dated
July 31, 2006 (as amended, modified and/or replaced from time to time, the
“Revolving Note”), and (iii) amend and restate the Original Credit Agreement
(collectively, the Amended and Restated Credit Agreement, the Revolving Note,
and various other documents heretofore, now or hereafter executed and delivered
by the Borrower, as amended, modified, supplemented, substituted and/or replaced
from time to time are hereinafter defined as the “Loan Documents”); and

 

WHEREAS, the Bank and the Borrower entered into a First Amendment to Amended and
Restated Credit Agreement and Ratification of Loan Documents dated as of
August 31, 2007 (the “First Amendment”), pursuant to which, among other things,
the parties agreed to extend the Maturity Date of the Revolving Credit to
August 30, 2008; and

 

WHEREAS, subject to the terms and conditions of this Second Amendment, the
Borrower and the Bank have agreed to extend the Maturity Date of the Revolving
Credit from August 30, 2008 to August 29, 2009;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.                                       The Amended and Restated Credit
Agreement is hereby amended as follows:

 

(a)                                  The definition of “Maturity Date” at the
bottom of page 2 is hereby amended by deleting

 

1

--------------------------------------------------------------------------------


 

the date “August 30, 2008” and substituting the date “August 29, 2009” in lieu
thereof, thereby extending the Maturity Date of the Revolving Credit to
August 29, 2009.

 

2.                                       Simultaneously herewith and as a
condition of the effectiveness of this Second Amendment, the Borrower shall
execute and deliver, in addition to this Second Amendment, the following to the
Bank:

 

(a)                                  A Second Allonge to and Amendment of
Revolving Credit Note (the “Second Allonge”);

 

(b)                                 A Secretary’s Certificate attesting to the
incumbency and authority of the persons executing this Second Amendment and all
other related documents; and

 

(c)                                  Such other documents and certificates as
the Bank or its counsel may reasonably require, with all documents to be in form
and substance satisfactory to the Bank and its counsel.

 

3.                                       The Borrower hereby represents and
warrants that, to the best of its knowledge: (a) the representations and
warranties contained in Section 4 of the Amended and Restated Credit Agreement
remain true and accurate in all material respects; (b) there has not occurred
any material adverse change in the business, assets, financial condition or
prospects of the business of the Borrower since the date of the last financial
statements submitted to the Bank by the Borrower; and (c) the Borrower has no
offsets, set-offs or other claims of any kind against the Bank as of the date
hereof, and, to the extent the Borrower has any such offsets, set-offs, claims,
the Borrower hereby waives the same.

 

4.                                       The Borrower agrees to execute,
acknowledge and deliver such further instruments as the Bank shall reasonably
require in order to effectuate the intent of this Second Amendment.

 

5.                                       The Borrower will pay or reimburse the
Bank, on demand, for all reasonable expenses (including, without limitation,
reasonable counsel fees and expenses) incurred or paid by the Bank in connection
with the making of the Loans, including this Second Amendment, and the
enforcement by the Bank of its rights as against the Borrower or any other
person primarily or secondarily liable to the Bank hereunder or thereunder; the
administration, supervision, protection or realization on any collateral held by
the Bank as security for any obligation of the Borrower or any other person
primarily or secondarily liable with respect thereto.  In addition, the Borrower
shall pay any and all stamp and other taxes and fees payable or determined to by
payable in connection with the execution, delivery, filing and recording of any
of the Loan Documents and the other documents to be delivered under any such
Loan Documents, and agree to save the Bank harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes and fees.

 

6.                                       This Second Amendment may be executed
in any number of counterparts, and when each party has signed and delivered at
least one such counterpart, each counterpart shall be considered an original,
and when taken together with other signed counterparts, shall constitute one
agreement, which shall be binding upon and effective as to all parties.  Time of
all payments and provisions hereof is of strict essence.  The provisions of this
Second Amendment are hereby declared to be severable, and the invalidity of any
provision or application thereof shall not affect any other provision or any
other application thereof.  This Second Amendment is binding upon and shall
inure to the benefit of the parties hereto, their heirs, executors,
administrators, successors and assigns.  This Second Amendment shall be deemed
to have been executed and delivered within The Commonwealth of Massachusetts,
and the rights and obligations of the parties hereto shall be construed and
enforced in accordance with, and governed by, the laws of The Commonwealth of
Massachusetts.  Each party has cooperated in the drafting and preparation of
this Second Amendment; hence, in any construction to be made of this Second
Amendment, the same shall not be construed against any party.  Facsimile and
scanned signatures shall be deemed originals for all purposes.

 

2

--------------------------------------------------------------------------------


 

7.                                       All capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Amended and
Restated Credit Agreement, as amended hereby.  All references to the loan
documents or “Loan Documents” shall hereinafter be deemed to include this Second
Amendment and the Second Allonge.

 

8.                                       Except as set forth herein, the
Borrower hereby acknowledges and agrees that this Second Amendment and the
Amended and Restated Credit Agreement, and all Loan Documents now or heretofore
executed and delivered by the Borrower to the Bank, securing the Obligations, as
defined in the Amended and Restated Credit Agreement, remain in full force and
effect and hereby ratify and confirm that all Obligations of the Borrower to the
Bank, whether now existing or hereafter arising, remain in full force and
effect.

 

[This Page Ends Here – Signature Page to Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed, or caused this Second Amendment
to be executed, by their respective officers thereunto duly authorized, as of
the day first written above and it and shall take effect as a sealed instrument.

 

 

 

 

HITITTE MICROWAVE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ William W. Boecke

Witness

 

Name:

William W. Boecke

 

 

Title:

Vice President Finance and Chief Financial Officer

 

 

 

 

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Christopher J. Wickles

 

 

Christopher J. Wickles, Senior Vice President

 

4

--------------------------------------------------------------------------------
